Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 1 of 19 PagelD #: 36

EXHIBIT A

 
az United States Patent

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 2 of 19 PagelD #: 37

NN 0

B2

(10) Patent. No.: US 8,861,512 B2

 

Camilleri et al. (45) Date of Patent: *Oct. 14, 2014
(34) METHOD OF ENABLING A WIRELESS USPC. ssseessee 370/356; 370/352; 370/401; 455/416;
DEVICE TO MAKE A NETWORK 455/433; 455/445

CONNECTION WITHOUT USING A
NETWORK OPERATOR'S HOME LOCATION
REGISTER

(75) Inventors: Michael Camilleri, Berkshire (GB);
Jose Luis Merino Gonzalez, Malaga
(FS)

(73) Assignee: Shea 533 Limited, Berkshire (GB)
(*) Notice: Subject to uny disclaimer, the terme this

patent is extended or adjusted under 35
US.G. [54(b) hy 710 days,

This patent is subject 19 a terminal dis-
elaimer.

(21) Appl. No.: 12/281,840
(22) PCT Filed: Mar. 7, 2007

(86) PCT Noe.: PCT/GB2007/000782

§ 371 (c)(1), _
(2), (4) Date: = Dee, 8, 2008

(87) PCT Pub. No. WO2007/101996
PCT Pub. Date: Sep. 13, 2007

(65) Prior Publication Data

US 2009/0303942 Al Dee. 10, 2009
(30) Foreign Application Priority Data

Mar. 7, 2006 (GB) cusisieanssneee 1604537.1

($1) Int.Ch ;

H04E DAG (2006.01)

HG4I¥ 8/08 (2009.01)

HYO4E 2906 (2006.0f)

Ti04IF 76/02 (2009.05)

HOW 80/04 (2009.01)
(52) U.S. Cl.

CPC oo. LEGAL 2906027 (2013.01), HOV 8082

(2013.01); HO4W 76/02 (2013.01); HOdE
65/7069,(2013.01); HOd# 80/04 (2013.01)

(58) Ficld of Classification Search
USPC seerrn, 455/445, 453, 495.1, 417, 422.1, 428,
455/433, 414; 370/329, 352-356
See application fife for complete search history.

(56) References Cited
US. PATENT DOCUMENTS
5,847,680 A * 12/1998 McBurney ccssssses 342/357.27
S5S01 34] At  S41999 Moon ct al. cassis F559
(Continued)

FOREIGN PATRNT DOCUMENTS

IP 2005-045324 2/2005
wo WO 05/020027 ‘2005
OTHER PUBLICATIONS

Taternational Prelirainary Report on Patentability, dated Sep. 9, 2008,
and Written Opinion, issued in corresponding International Applica-
tien.No, PCT/GB2007/000782.

(Continued)

Primary Examiner —Sharad Ramputia
(74) Attorney, Agent, or Firm Saul Ewing LLP

(37) ABSTRACT

A wireless device can initiatea network connection without
using a network operator's home location register. ‘The wire-
less device sends data to a server that defines a call request;
and the server decides on the, appropriate routing aver all
available networks for that call request. But, unlike a conven-
tional HDR, the server can receive communications Jrom the
device using any one of several different protocols, and is not
limited ‘ta the MAP (mobile application part) protocol. For
example, the wireless device cun use SMS or HTTP aver the
internet to communicate with the server. The server then
determines the appropriate least cost routing.

24 Claims, 6 Drawing Sheets

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 3 of 19 PagelD #: 38

 

   
 
 
   
 
  
   
 
  

US 8,861,512 B2
Page 2
(56) References Cited 2004/0321785 Al* 672004 Vanceetial. wicesnn 455/460
20040162058 Al* 8004 Motles wu. a 455/401
U.S. PATENT DOCUMENTS 2004/0198327 Al* 10/2004 Batesetal. . 455/414.1
200540058094 Al* 3/2005 [Lizaridis el al. .- F7O/328

", 370/328
"", 7097203
370/329

     
   
  
  
  
 
   
 

an 455/410 2005/0157677 Al™ 7/2005 Dowling
“ugerata1 -2003/0228860 Al* 10/2005 Hamynen el al
370/352 20050286466 Al* 12/2005 Tagg etal. .

6,687,357 BL* 22004 Sakaue etal. .... ~» 308/203 ol 2006/0047539 Al* 3/2006 Huang
GS6S272 BL* 3/2004 Berkowilz ela. vecwennn 455/445 2006/0136581 Al* 6/2006 Smith ....
7,523,190 BL* 472009 Bickerstaffet al. serine FOHZIA 200G/0183460 Al* 8/2006 Srinivasan elal. ......... 455/410
7,564,839 BL* 7/2009 Kungetal. q...... 370/352 2006/0251057 AL* 11/2006 Kwon etal. srcscsenees S7O3S2

6,014,558 A *  [/2000 Thomas ....
6, 493,548 BL* 12/2002 Kinoshita ....
6 614781 BL* 972003 Elficit el al. ..

  
   

0 B2* Slot efal. . 2007/0036127 Al* 2/2007 Roosenelal. cca 370/352
i 6! 240 Boe ts ergot et al lane ue syusae 2007/(0163826 AL* 7/2007 Le Creff etal... * 3791220, 01
7,593, 686 BL* 972000 KM06p peeeceentore wa 445704 2007/0179705 AI* S007 Asal ou succes MOE200
7.852.831 B2* 12/2010 Akbar ...... ve BI0B52 2007/0280464 AI* 12/2007 Hughes etal. . 9797205 1
7,894, ‘S07 BI YIGLT Drennan sesve A5S/4 07 2610/0144344 ALY 62010 Jiang pce 455/433

8.265, 083 BI* 9/2012 Cannon etal 370/395,32

26,158 B2* 42014 Zhu hetenenn va» 455/433 THE .

20020094073 Al* 7/2002 Falkoff et.al. . OTHER PUBLICATIONS
ry

sro teO I al ee Bennell ela ven garegs International Search Report issued in priority application No, PCT/

200370048584 Al* 3/2003 Laksono aw 713/201  GB2007/000782,

200370055985 Al“ 3/2003 Corb et al 709/227 ; ;

2004/0064734 Al* 4/2004 Lihtlich .. we FLGIQOH * cited by examiner

 

 
U.S. Patent Oct. 14, 2014

Sheet 1 of 6

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 4 of 19 PagelD #: 39

US 8,861,512 B2

 

FIG, 1 FB

WD. ccsnesrsegeerecorss BERET

wireless Device 1

(rau)

teloss Handhold Rovico 4

   
   
 
   

Wireless Device n

So

  
    
 

Wireless Handheld Device n

 

Media server 1 |

WN

Sere ee ESTP TUE ET

i
ireless Network 1 ‘

wirelass interface 6..6n

  

Application
servers, 1 :

Phy

PASOM|s |p

 

Application
servers n

Eaatemnhruscas|
[pascul

   
 

 

 

Ss evcsauavetemotaronssent
Media server n lL

  
 
  
 

wireless andor wived
interface © ...Cn

EN

fixed network 1 lL

c
e

ENn el cae ert
flxed network n #4

 

 

 

 

 

 

 

Vale, arr ae irsctrtroas
¥oleo Over Internat
Protocol Network +
VolP

Volce Over Internat
Frotocal Natwork n

 

 

 

 

 

Proprietary Application
Modulef{s)

 

 

 

FIG. 3

  

Modules)

 

     

Proprietary Application

 

 

 

 

 

 

 

 
U.S. Patent

Oct. 14, 2014

Sheet 2 of 6

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 5 of 19 PagelD #: 40

US 8,861,512 B2

 

 

 

 

ee?
Display engine |
{optional}

Inc. Call & Optional
Ringer engine

Web browser &
addrassas ane ing

Cail waiting englne

 

 

 

 

Display engine
{optional 1

Eprom access

Netw. & Country iD

Ontg. Call engine
PL rcremer repose rte secret
Inc, Call & Optional

  

SMS send engina
Web browser &

addresses enalne

 

  
   
   
 
    
 
  
  
 
 
     
 
    
 
 

optional ae

Ringer engine

 

 

Call waiting angine |!

 

(aptional)

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 6 of 19 PagelD #: 41

U.S. Patent Oct. 14, 2014 Sheet 3 of 6 US 8,861,512 B2

+

 

 

  
   
   
 

 

 

 

Eprom access
faptional}

  
 

 

 

   

   
  
    

Outg, Call engine

[iat et teehee oe cde ves va eta ad |

inc, Call & Optional
Ringer angina

 

yy,

 

 

  

  
    
 
    
     
    
  
  

FIG. 14
Lu .

saree ae a rh a pat:
Display engine a ; : |
{optional} f Last Netw. & Gountry
Sear ie he hae arte ID ragister (memons a
Key pad & hotkey

ki Over-wslte & Store current
iiomtmetecinnannaearersianrtag ‘Netw, & Country (D reglste

 

+

 

   

try ID cogt
a location updals,

It stored Netw. or Country
ID ditfarent from current

Hetw, or Country ID, then
continvs with next steps,

Send SMS to a predefined
testliaiion, depending on
fia Country ID, wilh Netw.
veluo

 
 

  

 

SMS sand angina
SUR caper Peete ee 7

Call Waiting engine
toptional}

 

 

 

 

 

 

 

 

 

FIG. 12

 

iFB
wD OF HS. icbeirtat
Wireless device i

Jnr nen teeter inci ‘
i

Key pad & hotkey d

Dialac Phono Number ;
ragister {memory} it

 

 

Paice geen erate ;
Eprom access

 

(AOE RAmAA Ie RE CAAT

 

 

 

Netw. & Gountry ID ; |

Outg. Call engine

oe Meri tl

 

 

Inc, Gall E Optional

       
 
    

If thme-out NOT axplred, A

 

 

iether ere eect tt

Ringer engine = |
a

¥.

t

 

 

seller ID matches
posed list continue

lo noxt stape.

    

    

Disolay engine : nny | linac wer fortis OF
‘optional fd ql Pe SA Aerie ane a x aw Ak _

‘Timer esnires)

phong number and

continua with maxi staps,

etal
with “44 of “00” (Ind. Call}
_. Outten Ines ie oe 4 2 continua with nowt step.

Optional: Dinptay pra.

Noond koy of dedientedt
hotkey fe hit ihon store

desiination, depending
on the Gountry [D, with
ghone number rogtster
value ag intl call request,

   
   
 
   
     
 
     
 
    
 

  
  

 

5MS5 send engine

&
AUP SY Bye pen ined i

Gall waiting engine [i
optional i

 

 

 

 

 

 

 

Sect eean'y stata 0 shia atti
Roset & Retniliate Emer
to moniter Incoming calls
signaling %.9ptlanaly

activate call waltion

  
 
  
   

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 7 of 19 PagelD #: 42

U.S. Patent Oct. 14, 2014 Sheet 4 of 6 US 8,861,512 B2

 

FIG, 13

    
  
   
    
       

 
 

IGSUOs
A A AP A PO AN ERY ME OE

IA ra ee brs Dt
Pronrletary sub-module - International Gall Set-Up Option 2.

STUREUNNUNNENTE {1
Phone Number register
SY I

veestnerardranana i

PH) Usendkeyordedicatsd — |f

hotkey fs hit, then store

 

     
 

 

Display ene: ine
foptianals

 

ree ren

Eprom access
‘optional

 

 

 

wy) phone ber and
continue with next steps,

L eh
[ if phone numberstorts

vith "" of 200" fink. Call) i
PF) nen continue with next
step,

 

 

 

 

 

   

 

 

 

Inc, Call & Optional
Ringar engine :

 

fil ha etored

 

 

*r¥

 

Suigeing Call with tha

 

 

Call walting engine
optionalh

 

 

 

 

 

 

 

 

 

 

 

 

FIG. 74 FB
; Lesvot
Wd, oA FEA BESET eA CE ae eS TY
wireless davice Propriptany eub-medute - Local Catl Satin Option 4.
Display engina reas me
{optional} ; Phone Number ragistor ;
mae Lhe Lea
Kay pad & hotkey it
:

 
   
 
    

 

 

q

F

 

eta ae ae a ere j 5 +
*) Hoond key of dodiestodt
Eprom access | hotkey Iz lt, then stove
‘optional t| phona number and

Heidertr eigen continue with next Btaps,

Netw. & Gountry ID fe _———=====_
IF phone numbar dens

NOT stort with #+" or por
Ge —P (intl. Catt} nen continue
wilh nextatep,

 

 

 

 

 

 

 

 

    

 

Outg, Callengine [Ei

 

    
 
 

Inc. Call & Optienal i E
Ringer engina

Pr nid wi

Qotionas}: Add » procefined|
s the stored

 

     
   
    

 

 

 

 

   

 

. | hone number & Inlllate
SMS sond sngine Sutaolng Goll with the
[tebe ecnmea nso ae *ProfPhonehymber",

 

Catl waiting anging
optional

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 8 of 19 PagelD #: 43

 

U.S. Patent Oct. 14, 2014 Sheet 5 of 6 US 8,861,512 B2
FIG. 15 “in
WO Wd oF HS

 

tee Ee ee EP EE

wire 85S device

eoaicte nines tate nee ie,

Display engine

 

 

eee eee defined Liter faad-hacks on
sceoarreres es the display (L92"Ploase

 

Opilenah: Display pre

 

 

 

 

 

Netw. & Country iD i

en

Outg. Call engine

rere aaaapteticetercirte tats

Inc, Call & Gpitonal
engine

 

LA ee 2 Lee Pere

SMS send angine

Sa pope er pert

Call waiting engine [Z

Lfeptional

 

ae

Rpg i.
Tanna Pence | radon] nen eae ee a aa

 

 

 

 
 
    

Accept Incoming call &
P“] Optlopsh Mute Ringer,

 

¥

 

epllecID matches
predafined list contiqua
1o'next clepe.

 
    

Nia (intl Call} continua with

 

 

 

optional oI numb SSCP a if
eT Datesrronouneer HE) | cece |
Key pad & hotkey i
ned ee eneuesiy
ee P itsendkeyordedicaled EE

r sand Key of cedicale
Eprom access hotkey fy bli then store
{epftlonal) 3 ,| phone numborand E

*| continue with next steps.
szageatesqeaunrqersoegnateanas

 

  

If phona numbar doas
NOT start with "4" or "oo"

hext step,

  

Pi
destination, depending
on the Country 1D, with

 

 

 
 

phono number ragister
value a6 int call request,

    
   
    
 
   
  

 

$

 

Programmable TIMER | fo montlor Incoming calls
a signaling % optional;

 

 

 

Reset & Re-(nitiaw timer

 
 

 

activate call welting.

   
  

 

 

 

 

 

FIG, 16

WD or Hs
Display engine H
faptional)

Abe nt

Kay pad & hotkay

ey

Eprom access
optional)

WiTelass d evice

       
   

MScsu

 

   
    

 

Propriatary sub-module - Media Server Connection Setup.

SARA A ftal eRe ee eH

Web Intornot sorver =
addresses database [7

 

lfwab browaer key or
dedicnted notkoy le hit,
then conus with next

 

Web browser &
addresses erg

 

 

  
     

 

 

 

 

Sct up a Web connection

 

with the New address if
ilable ctherwise use.

 

default zddrces.

 

 

 

 

  

 

 
   
   
  

Store requested web
address In hia temporay
rogletor momory,

Seloct the corresponding

Web address depending

on tho Netw. & Country
{D.

 

 
   
 
    
  

 
 
     
      
  

 

 
 

 

 

 

 

 
U.S. Patent

Oct. 14, 2014

Sheet 6 of 6

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 9 of 19 PagelD #: 44

US 8,861,512 B2

 

FIG. 17

    
      
     
     

    

Location data base;

-Netw. & Country (D per
customer phone aumba

Hiseation Update SMS,
SMB in| extract sustomar ID {La
Phons number sender}
and Nebw, & ecuntry 1D
and update the "L
data base",

 

 

 

peat sta ett ea Pe
(Fall setup request
SMS, oxtrack customarld
(to. Phone number
sander) end the
requested phone number
iiwiashed {9 talk to,

    

  
 
 

 

 

 

 

 

Wiretesa intertace

Wired Interface

voir interfaco

   
 
  
  

 

 

Chooxe tha caljs setup
toute{a), by oxtracting the
service from the
“Survices data Gaso" for
tho customer {ocation,

eall(s) by calling tha
requesting party and
connecting ite tho

 

  

 

RE NTH Ae TERT

     
 
   

 

  

aba
date bare per elignia &

ene qb 1
data

 

lt}

 

Pe

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 10 of 19 PagelD #: 45

US 8,861,512 B2

1
METHOD OF ENABLING A WIRELESS
DEVIGE TO MAKE A NETWORK
CONNECTION WITHOUT USING A
NETWORK OPERATOR'S HOME LOCATION
REGISTER

CROSS REFERENCE TO RELATED
APPLICATIONS

This application claims the priority of PCT/GB2007/
000782 filed on Mar. 7, 2007, which claims priority ta GB
0604537, filed Mar, 7, 2006, the entire contents of which are
hereby incorporated hergin by reference.

FIELD OF THE INVENTION

This invention relaies in general terms fo a method and
apparatus of interfacing and conneéling a wireless device to a
network. It relates in particular ta a method of enabling a
wireless device io make a network connection without using
a network operator's hame location register (HER).

BACKGROUND OF THE INVENTION

Wireless devices’can now handle voice and/or data, allow-
ing simplex and/or duplex voice calls, video calls, text mes-
saging, and internet browsing. Some wireless communication
devices can now handle voice-over-intemet-protecal (VoIP)
calls. and gibers are able to hendle mullimedia (voice, video,
graphics) calls through the wireless networks and/or through
wireless neiworks connected to the internet or media servers.

Different types of calls, initiated by wireless devices, can
be restricted for some’ or most of their outgoing traffic; for
example voice and data calls. as well as intemet web brows-
ing, can be restricted to those calls tariffs made available by
the wireless ne(work(s) (hut is subscribed to. Those wireless
networks could be traditional wireless netwark operators or
so called virtual network operaiors. The restrictions can even
limit which web servers the-user is actually allowed to‘access;
in most or all cases the restrictions will limit the users in their
home cduntry to only one wireless network, i.c. ihe home
wireless network to which the user is subscribed to.

Users of wireless devices subscribed to a specific wireless
network in their home country, may however wish to have a
choice of call set-up route(s), and alsa’ liave the choice of
viewing any web server or web-page that they desire, and ta
initiate their outgoing calls at the tariff of their choice and,
through any of the-wireless network(s) available in theirhome
country, as well, as when roaming abroad. ‘This would. give
each wireless device user the freedom to, choose the cheapest
option for each call sel-up route for any oulgoing Lrallie, such
as outgoing, -SMS, -voice call, -datd call.

With existing systems however, this is very difficult
because mobile network operators have little economic
incentive.to provide end-users with the freedom to choose the
cheapest network for each call set-up route for any outgoing
traffic, such as outgaing -SMS, -voice call, -data call. In fact.
they have every economic incentive to make this very difi-
cull, One mechanisin that entrenches the network opertors’
ability to restrict such freedom is the faet that every network
operator in effect has considerable control over each sub-
scriber because each subscriber to a particular has to be reg-
istered inthe home location register (HLR} of that operator in
order 1n receive service. The ownership and control that a
nelwork uperater has over its HLR conslilules a major entry
barrier to competitors seeking te offer lower cost services.

25

3

=

35

40

45

nh
a

2

Before summarising the invention, we will explain some
background tems.

A Home Location Register (HLR) is a database that con-:
tains mobile subscriber information for all subscribers to an
operator, It is owned and maintained by that mobile operator,
A Visitor Location Register (VLR) is a database owned and
maintained by a mobile operator. lt contains temporary infor-
4mation about mobile subscribers that are currently located in
a geographic area served bythat mobile operator, but whose
Nome Location Register (TILK) is elsewhere.

HAILR subscriber information includes the International
Mobile Subscriber Identity (IMSI), service subscription
information, location information (ihe identity of the cur-
rently serving Visitor Location Register (VLR) to enable the
rouling of mobile-terminated calls), service restrictions and
supplementary services infonnation. The HR also initiates
transactions with VERs to complete incoming calls and to
update subscriber data.

The IMS] is 2 wnique non-dialable number allocated ta
each mobile subscriber that identifies the subsember and his
or her operator subscription. The IMSI is stored in the Sub-
scriber Identily Module (SIM), The IMSI is made up af three
parts (1) the mobile country code (MCC} consisting of three
digits, (2) the Mobile Network Code (MNC) consisting of
two digits, and (3) the Mobile Subscriber Identity Number
(MSIN} with up to 10 digits.

When a mobile subscriber roams away from his home
location and into a remote location (typically to a different
country}, S$7 messages arc used (o obtain information about
thesubscriber fromthe HLR, and to create a temporary record
for the subseriber in the VLR. There is usually one VLR per
operator, The VLR automatically updates the HLE with the
new Jocation information, which it does using an S87 Loca-
tion Update Request Message. The Location Update Message
is routed to the HLR through the $87 network, based on the
global title translation of the IMSI that is stored within the
SCCP Called Party Address portion of the message. The HLR.
responds with a message that infonns the VLR whether the
subscriber’should be provided service in the new location.

Critical to an operator's ability to restrict what end-users
can do is the fact that operators control theirown HLR, which
ean be thought of as the gateway into the mobile communi-
cations systent. Even ‘virtual mobile network operators’
(VMNQs) are in effect subservient to the mainstream net-
work operators ihat manage the physical infrastructure
because the VMNOs still need to access the HLRs of the
network operators.

SUMMARY OF THE INVENTION

in the present invention, a wireless device can initiate a
network connection withoul using a network operator's home
location register (HLR). The Wireless device sends data to a
server that defines a call request; and the server decides onthe
appropriate routing over all available networks for that call
request, But, unlike a conventional HER, the server can
receive communications from, ihe devicé using any one of
several different protocols, and ig not Jnmited to the MAP
(mobile application purl) proioco). For example, the wireless
device can use SMS or HTTP over the internet to conimuni-
cate with the server.

The server may enable the connection by conferencing the
device and recipient into a single call. The server receives and
detects incoming communications/calls, by monitoring all
the available extemai interfaces to the server.

The server con alse acts ag 4 media server, so that the
network connection is not limited to. voice connestion, but
 

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 11 of 19 PagelD #: 46

US 8,861,512 B2

3

includes also the transfer of any media asset, including data,
video, and audio files, web pages and data, video and audio
streaming.

The server initiates a local call to the device, using the

information on the server's location data base and services .

data base to correctly re-route a calling party to ihe device.
The server maintains a database of location updates pravided
by the device, The server may alsa act as a VOIP server.

The device can include a module that is responsible for
contacting the server. This module can be implemented as
saftware that is downloadable to the device. The module
establishes and controls communication between the device
and the server and provides location updates to the server. The
module therefore monitors the wireless network name and
country code associated with the device.

The module sends any change in ‘the wireless network
name or country code to the server, The module also sends
real time clock data with each message to the servér, defining
the time at which the message was sent according to the real
time clock the module has access to.

In one implementation, the wiser has to enter any data
required by the server manually into the device, This will
apply in particular where the, device includes no module as
described above.

The device may incinde a single SIM, the module enabling
the device to operate as though it included twa or more
different IMSIs or SIMs. The module can be adapted to
switch the single SIM, between (a) operating as a local SIM
and (b) operating as d roaming SIM. The module may itself
jorm, pari of the single SIM.

The module monitors the device for an international call
request, incaming call signalling, and caller ID, The module
notifies the user if a connection has been made by the server
to the required recipient; the module also notifies the user if
no connection has heen made and the attempthas timed-cut.
The module is adapted to switch ihe network operator that the
device uses Jor # particular connection.

The server stores a record of the duration of each call, a
record identifying each call and the respective call recipient.
The server can then enable bills to be sent directly to the
device user. The server will typically decide on the lowest cost
routing for the connection.

The available networks includes networks controlled by
multiple wireless network operators and networks controlled
by multiple wireline network operators. The available net-
works can alse include a network used or accessed by a
mobile virtual network operator, virtual telecoms operator or
a viriual telecoms provider,

The wireless device itself can be a mobile telephone, wire-
less card. smart photie or wireless module.

In one implementation, there is a proprictary applications
module (PAM), which is cupable of communicating user
and/or media information ta an application server (AS) with
a built-in proprictary applications, server calls manager
(PASCM). The PAM is also capable of communicating user
and/or media information to a media server (MS). The com-
munication requires a wireless device (WD) or Wireless hand-
held device (11S), with a builf-in PAM, a wireless connection,
(E-B) and u wireless nctwork (WN). There can be various
types of connection to the application server (AS) and/or a
media server (MS):

a wireless and/or wired interface (IF-C)

a wireless and/or wited interface (IF-B) through a wireless
network (WN) and a wireless and/or wired interlace
(IF-C) and through a fixed network (FN)

a wireless and/or wired interlace (F-B) through 4 wireless
network (WN) and a wireless and/or wired interface

_

i]

20

25

30

35

50

a

0

65

4

(F-C) and through a voice over internet protocol net-
work (VoIP) to an application server (AS) and/or a
media server (MS})

A proprietary anplications server calls manager (PASCM)
is capabJe of communicating with any WD or HS thai has a
built in proprietary applications module (PAM). ‘The PASCM
enables the conumunication and exchange of user information
with:

any 3™ party-wireless network (WN) and their end users

(even if they do not have a built-in PAM}

andor any fixed network, (FN) and their end users

and/orany voice over internet protece] network (VoIP) and

their cod users.

This is possible through:

a wireless and/or wired interface (F-C) with a wireless

network and

a wireless interface JF-13) with a WD or TIS that have (and

also these that don’t lave) a built in PAM,

a wireless and/or wired interface. (JF-C) with a fixed net-

work (FN) end user, or

a wireless and/or wired interface (IF-C) with a veice over

intemet protocol network (VoIP) end user.

The PAM establishes data communication between the
WD or the H&S, and a wireless, network coupled lo 1 digital
communication system with the PASCM. As a first step, the
PAM provides location updates each time the WD or HS
changes WN name or WN country or region or state. Wher
the WD or HS establishes a standard call, then the PAM acts
2s a buffer processor between ihe WD or HS and the JF-B. In
the event the call is a local in-country/region/state call oran
international call, then the PAM will, automatically and trans-
parently t6 the user, cither (i} add a prefix lo the dialled
number and initiate the standard non-altered call or (ii) ini-
tiatea modified call with a prefix-number through the IF-B or
Gil) send a call request‘to the PASCM with a dedicated SMS
through the IF-B, or (iv) send a call request to the PASCM
with an HTTP message using the internet or (v) send a call
request to the PASCM through some other mechanism.

Whea the PASCM, processes the call request it will,
depending on its intemal database, initiate the call set-up
request by initiating the call from the AS to the WD or HS that
initiated such call request and the 3" party that the WD or HS
wishes to reach; it then conferences both inte one phone call
connection.

The PASCM records the status and actions of each WD
and/or HS (with built in PAM); namely, their latest locations,
at all times, os well as the time ofeach WD and/or HS call and
the duration of cach call and the corresponding called 3°
party identification by ihe PASCM on behalf of each WD or
HS (with built-in PAM). This is done, inter alia, for billing
processing.

Depending on a case by case basis, as established in the
PASCM intemal data base, the billing will be dene:

directly by the PASCM ta the WD or HS user who

requested such call set-up, or-
by the PASCM 10 a specific WN who then bills the specific
WD or HS user who requested such calls set-up, or

by the PASCM to a specific fixed network who then bills
the specific WD or HS user who requested such calls
set-up, or

by the PASCM to a specific voice over internet protocol

network VoIP, internet service provider TSP, who then
bills the specific WD or HS user who requested such
calls set-up.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 is a block diagram of a communications, system in
accordance with the present invention. It includes wireless

 
 

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 12 of 19 PagelD #: 47

US 8,861,512 B2

5

devices and application and media servers interconnected and
conumunicatng through a wireless interface and a wired
‘interface, It also shows the overall basic functionality, with
respect ta the proprietary applications madule (PAM and
propriciary applications server culls manager (PASCM).

FIGS. 2 to.10are implementations of the present invention
with respect-to the proprietary applications module (PAM).

FIGS. 11 to 16 are implementations of the present inven-
tion with respect to the sub-modules of the proprietary appli-
catioris module (PAM).

FIG.17 isan cxample implementation ofthe present inven-
tion With respect to the proprietary applications server calls
manager (PASCM).

DETAILED DESCRIPTION OF TITEL DRAWINGS

Specifically, FIG. 1 is a block diagram of a multi media
commuttications system. which can beatsed ic implement an
embodiment of the present invention. For this exemplary
embodiment, there is shown

a wireless handheld device (HS),

a Wireless device (WD), both with a built-in PAM,

a wireless interface JF-B which provides connection for
voice and data comonmication between the WD and/or
HS and a wireless network,

a fixed network which provides connection for voice and
data communication between the wireless network and
an application server (AS) and a media server (MS}

a wireless and/or wired interface C, which provides con-
nection for voice and dita communication between the
wireless network or fixed network and the application
server (AS) and the media server (MS),

Multiple configurations of the previous elements are pos-
sible. For example. there could be multiple wireless devices
CWD 1), multiple wireléss handheld devices (HS n). multiple
wireless interfaces (IF-Bn), multiple wireless networks
(wireless network n), muliipie fixed networks (fixed nelwork
n), multiple wireless and/or wired interfaces (Cn), multiple
application servers (AS n) and niulti ple media servers {MS n}.

Referring to FIG. 1, there is shown a wireless handheld
device (HS), a wireless device (WD), both with a built-in
PAM, and an application server (AS) witha built-in PASCM.
The wireless device WD and handheld device HS have a
downloaded or an embedded PAM. WD and HS are config-
ured in accordance with a combination.of technologies used
in the field of handheld wireless devices and personal digital
handheld wireless devices, such as (but not limited to) wire-
less phones, cellular phones, mobile phones, hand held radio
frequency digital conumunication devices, personal digital
assistants and so éalled smart-phones, which can communi-
cate with the wireless networks as described.

The wireless network is configured in accordance with a
combination of technologies used in the field of wireless
digital communications networks; such as GSM-GPRS-WAP
based wireless networks, GSM-GPRS-WAP-EDGE based
wireless networks, UMTS based wireless networks, PCS
based wircless networks, DCS based wireless networks,
TDMA based wireless networks, WiFi ar WiMax based wire-
tess networks. The fixed network is configured in accordance
witha combination of technologies used in the field of fixed
wired line digital communications networks; such as but not
limited to ATM based switching networks, ADSL or DSL
based switching exchanges, fiber optics based switching
exchanges, electronic data communication Internet nétworlk.

The application server (AS) is where the PASCM resides
andali the data From any WD and/or H8 (wilhe built-in PAM)
is received, decoded, stored and processed, This data relates

29

45

30

65

6

to individual users’ location updates, calls set-up and any
ather such features, such as (but not limited to) call divert and
billing.

There is also shown a media server (MS). The MS is
configured inaccordance with a combination of technologies,
uscd in the field of digital multi-media servers; such as (but
not limited to) private. storage devices that have their own
unique address by means ofa simple PC termination; private
shared mass storage devices with their own allocated space
and their own intemet host address, using mass data process-
ing computing devices; publicly shared mass storage devices
which each have their own allocated space and their own
internet host address, using mass data processing computing
devices,

The MS specific multimedia data, in its mosi common
application, isaccessed by means ofa unique address, such as
(but not Limited to) an intemet web-site address accessed
through the intemet. However, a dedicated MS, such as (but
not limited to} a dedicated music server or a‘dedicated video/
movie server or a dedicated nniltimedia server, can also be
configured to réside at private sites such as private homes, at
private or public campany locations, private or public orga-
nizations locations, or even reside al (he fixed network or
wireless network locations such as (but not limited to} resid-
ing in the WAP (wireless application protocol} base intemet.
network.

The wireless and/or wired interface C is configured in
accordance with a combination of technologies used in the
field of fixed wired fine digital cormmunications networks;
such us (but not limitéd to} point to point wireless temestrial
connections, point to multipoint wireless connectians, point
to satellite and satellite to terrestrial connections, ATM based
PSTN telephone line, coax or fiber optics connections, ADSL
or DSL based PSTN telephone line, coax or fiber aptics
connections, ber optics hased PSTN telephone line, coax or
fiber optics connections.

In anotherembodiment el ihe present invention, the MS of
FIG. 1 could alse act as an application server, by simply
embedding a single ormultiple PASCM within such single or
multiple MS. Any VoIP server could act as an application
server again by simply embedding a single or multiple
PASCM within such single or multiple VoIP server.

The preferred embodiment of the present inventioa and its
advantages are best understood by referring to FIG, 1. Essen-
tially, in accordance with an embodiment of the present
invention, we have a method of and apparatus for interfacing
and connecting a handheld device or a wireless device to set
up call inaccordance to auser’s owl choice ofrouting (and/or
accessing media data) with any 3” party end.user. There'lias
to bea server (PASCM) to enable the interfacing; the connec-
lion can then be over wireless networks, fixed networks or the
inleme. The WD and/or HS (wilh built-in PAM} esiablishes
data comaiunication over a wireless network that is coupled
to a digital communication system that feeds the PASCM.
The FAM provides location updates each time the WD or HS
changes wireless network name or wireless network country
or region ar state.

When the WD or HS establishes a standard call, then the
PAM acts as a buller processor belween the WD and/or HS
and the JE-B, and in the event thé call is a local in country/
region/state call, of an international call, thea the PAM will,
automatically and transparently to the user:

add a prefix tothe dialled number and initiate the standard

fon altered call or a modified call with a prefix-number
throngh the IP-B,

or send a call request to the PASCM throught o dedicated

SMS,

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 13 of 19 PagelD #: 48

US 8,861,512 B2
7 8
or send an HTTP call request to the PASCM over the —_— proprietary sub-module local call set-up option! (LCSUO4),
internet, proprietary sub-module local call set-up option2 (LCSUOQ2),
or use any other means of communicating with the and
PASCM, through the IF-B. proprietary sub-module media server connection set-up

When the server AS (in which a PASCM is embedded)
processes the call request, it will, depending an its internal
database, enable the cali set-up request by initiating the cal]
from the server to the originating WD and/or HS (with a
built-in PAM) and also to the 3 party that the WD and/orHS,
requested to communicate with. It will then conference both
into one phone call connection.

The PASCM keeps records for ench WD and/or HS (with
buill in PAM), including the latest locations, us well as any
user features activated, suchas call divert, as well as theactual
lime of each WD and/or HS.call esiablished by the PASCM,
the duration. of cach call and corresponding called 3 party
identification. This is [or bill processing. Depending on a case
by case basis as established inthe PASCM internal data base,
the billing will be done:

directly by the PASCM, or the server the PASCMis embed-

ded into, to she WD or LIS user who requested such calls
sel-Up,

or by the PASCM ta a specific wireless network, who then

bills the specific WD or FS user who requested such call
set-up to the PASCM,

or by the PASCM to a specific fixed network wha then bills

‘the specific WD or HS user who requested such call
set-up,

or by the PASCM toa specific voice over intemet protocol

network who then bills the specific WD or HS user who
requested suclicalls set-up.

The WD and/or HS establishes data communication

to. a wifeless network coupled to a digital communication

system with the MS, using the'wireless connection (IF- ~

B),
or through the wireless and/or wireless interface JF-C to the
M8,

or alternatively through the wired network to the MS.

Subsequently the WD and/or HS communicates the user
information to the MS allowing full duplex user authentica-
tion of the WD and/or HS and thus exchanging, uploading
and/or downloading user dita and media data, in particular
dedicated web-pages, audio and video media downloads from
the MS to the WD and/or LS.

FIGS. 2,3, 4and 5 show two diferent preferred integration
embodiménts of the proprictary application module (PAM).
which in the context of the foregoing are self explanatory,
basically showing the integration ofa PAM within a wireless
device and within a handheld device respectively.

FIGS. 6 tu 10 show fivedifferent preferred embodiments of
the proprictary application module (PAM) of the invention,
which in the context of the foregoing are self explanatory,
basically showing some example of the different combina-
tions of the composition of a PAM by combining its sub-
modules respectively.

RIGS. 11 to 16 show the preferred implementation of the
propriclary application module (PAM), which in the context
of the foregoing are self explanatory, basically showing in
each FIG, 11 to Lan example flew-chart implementation af
the following PAM sub-modules:
proprietary sub-module location update (LU),
propriclary sub-module international call set-up optionl (IC-

§U01),
proprietary sub-module international call set-up option? GC-

5U02},

20.

40

45

40

60

65

(MSCSU)

FIG, 17 shows the preferred embodiment ofthe proprietary
application server module (PASCM), which in the context of
the foregoing are self explanatory, basically showing an
exaniple of its How-chart implementation.

It shoutd be clear from the preceding disclosures that the
present invention provides a method and apparatus of inter-
facing and connecting a wireless device(s) and specific appli-
cation server(s) for Jacation update(s), in- and out-going
call(s} routing & calls set-up, as well as accessing’ media data

" from specific servers Jinked to or embedded in the wireless
network(s), fixed network(s) or the intemet. Implementations

of theinvention provide an advantage allowing any wireless
device with a built-in PAM (and also any media server) to be
intercohnected through the existing wireless networks. More-
over, this invention provides an advantage allowing any wire-
less device with a Ouilt-in PAM to choose the optimal call
routing without needing to use a network operalor’s HLR.

This ability to interconnect and communicate between a
wireless device (WD) and/or a wireless handheld device
(HS), and an application server (AS) and/or any media server
(MS)i is particularly advantageous for multimedia communi-
cations, 1s well as data and voice, calls: the end user previ-
ously had limited freedom of choice in. terms of the wireless
network used; this choice is now fully in the hand of ihe end
user, so long as that user can access the PASCM server by
some mechanism (e.g. internet, SMS etc.)

There are implementations of this invention (and variations
and improvements), where the PAM(s) would reside in the
wireless end-users’ wireless handheld device(s) (HS) and/or
wireless device(s} (WD). Likewise, the FASCM(s} could
reside in server(s) connected to the internet. These
approaches could in effect allow one to set-up a “internet
mobile virtual network operator” (IMVNO), a “virtual tele-
coms operator” (VIO) or a “virtual telecoms provider"
(YTP), thus introducing more competition in the wireless
and/or cellular market place, benefiting end-users, without
the need for any wireless device and/or wireless handheld
user to change its current subscription with its wireless net-
work operator. The benefits of this invention can be enjoyed
by simply downloading or embedding a PAM within a wire-
less device (WD) and/or wireless handheld device (HS).

SUMMARY OF FEATURES IN AN
IMPLEMENTATION
The following are optional features of a preferred imple-

mentalign. The proprietary applications module (PAM) anda
proprietary applications server calls manager (PASCM) is

‘capable of communicating through a wireless connection
5 (IF-B) and a wireless and/or wired connection (IF-C). The

proprietary applications module (PAM) is capable of com-
municating Wireless devices’ (WD) and/or wireless Hand-
held devices’ (F18) user and/or media information te the pro-
prictary applications server manager (PASCM). ane
proprietary applications server calls manager (PASC
capable of communicating with any WD and/or FS that has a
built ia proprietary applications module (PAM) and commu-
nicating and exchanging user information with any 3°” party-
wireless network (WN) and theirend users, even ifthey do not
have a build-in PAM and/or any fixed network {I'N) and their
end users and/or any voice over interned protocel nelwork/
server (VoIP} and their end users.

 
 

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 14 of 19 PagelD #: 49

US 8,861,512 B2

9

WD, WDn, HS and HSn are wireless devices and wireless
handheld devices in any available current and.future wireless
lechnologies respectively, with a built-in PAM. IF-B and IF-
Bn are wireless interfaces in any available current and future
wireless technologies respectively.

WN and WNn are wireless networks in any available. cur-
rent and future wireless technologies respectively.

IF-C and IF-Cn are wireless and/or wired interfaces:in any
available current and Sulure wireless und/or wired te¢hnolo-
gies respectively.

FN and Nn are fixed networks in any available current and
future fixed Jine technologics respectively.

VoIP and VoIPn are wireless and/or wired voice over inter-
net protecal networks or veice over intemet protocol servers
in any available current and furure.wireless and/or fixed line
lechnologies respectively.

AS and ASn are dedicated applications servers, in any
available currentand future servers technologies respectively,
with a built-in PASCM.

MS and MSn are media servers in any available current and
future servers techuologies respectively.

_ Any individual or multiple PASCM may be built-in as a
single (or multiple) module into any one or more of WN,
WNn, FN, FNn, MS, MSn, VolP and VoIPa or any such other
processing devicefs) and/or server(s) connected ta any com-
munications systeni(s), such as (but not limited to} so called
“servers”, “intemet servers”, “computers”, “PCs”, “media
servers”, “wireless switching exchanges”. “fixed switching
exchanges”, “wireless network processors”, “fixed network
processor”, “ATM network", “ADSL network”, “DSL net-
work”, “intemet servers”, “‘intranel servers”.

Any individual er multiple PAM may be built-in inte any
WD, HS or any such other wireless device, such as (but not
Timited to} so called “handsets”, “handy”, “inobile phones”,

“cellular phones", “wireless phanes”, “smart phones”, ‘Wwire-
less devices”, “wircless PC cards", “wireless modules”

Any individual or multiple PAM may consist of any or all
af the following proprietary sub-modules (or any single or
multiple combinalion of these sub-modules) or indeed an
equivalent of each such sub-module(s) performing a similar
function:
proprietary sub-module location update, (LU)
propnetary sub-module international call set-up option. (1C-

SU01)
proprietary sub-module intemational call set-up aption2 (1C-

sU02)
proprictary sub-module local call set-up optionT (LCSUOQ1}
proprictary sub-module local call set-up option? (LCSUO2)
proprietary sub-madule media server connection set-up

(MSCSU}

Any individual or muitiple wireless device (WD) and/or
wireless hundheld device (HS), with a built-in PAM, is
capable of communicating with a PASCM built into a dedi-
cated applications server (AS} through:

a wireless connection with a wireless or mobile network

directly to an AS, or’

through a wireless connection with a wireless or mobile

nelwork and then, through a second wireless and/or
wired connection tirough u fixed network or switching
network to a AS, or

through a first wireless connection with a wireless or

mobile network and then through a second wireless and/
or Wired connection through a voice over internet pro-
tocol network or server to a AS.

A wireless device (WD) and/or wireless handhetd device
(HS) (with a buill-in. PAM), are capable of communicating
their geographical location to an PASCM; the proprietary

i

40

10
sub-module location update (LU) is a sub-part of the PAM
and the LU enables the WD and/or HS through its built, in
PAM fo inform the PASCM of the geagraphical location,
ineaning wireless network name &-couutry code, of the WD
and/or HS respectively.

The.LU monitors the WD and/or HS internal network it Is
authorised for and actually synchronised to and extracts the
corresponding wireless network name & country code. The
country code can be also a state or region code, and the LU
stores it in a temporary LU yegister memory or alternatively,
if access is available from the LU to the WD.and/or HS static
read/write memory (suchas i.e. EEPROM) then such location
information will be stored by the LU in a [ree WD and/or HS
memory address location. The LU then sends this stored
location information by means ula dedicated SMS coniuin-
ing such location information to a predefined destination (1.2.
phone number). The SMS will then be transmitted by the WD
and/or HS standard SMS protocol throngh the wireless intez-
face (JF-B) to its final destination—i.e. the VASCM. The LU
will continue to monitor any change of the wireless network
name & country code to which the WD and/or LIS is autho-
rised und synchronised to, in comparison to the latest stored
location informationof such WD and/or HS. Oniy inthe event
of any change of either the network name code or the country
name code, will the LU will repeat the previously mentioned
proceduré of sending a new SMS to the PASCM with the new
lecation information and overwriting the previously memo-
rised/stored location information with the latest:new location
information into the LU register memory or, if available,
within the static read/Avrite memory of the WD and/or HS.
Using a static memory that keeps its memory content even
after switch off and on, is the preferred embodiment, ifaccess
is available to the LU, as this will reduce the number of SMS.
sent to a minimum.

The PAM is capable of transmitting, together with the
information it sends to the PASCM, os described above, the
real time clock iriformation of when each data was sent by the
PAM to the PASCM. The LASCM is capable of receiving,
storing aud processing, together with the information it
receives from the PAM, the real time information (derived
from the real time elock) at which the data was originated by
the PAM. The PASCM also has a real time clock built-in for
its internal data processing. .

The wireless device (WD) and/or wireless handheld device
(HS), through its built-in PAM, is capable of communicating
with a PASCM; the proprietary sub-module international call
set-up option! (LCSUO2) is a sub-part of the PAM, and
informs the PASCM of an international call request by the
WD and/or HS to a specific identified 3° party.

‘The ICSUO1 monitors the WI) and/or HS interrial key-pad,
and (if available) any hotkey dedicated to an Intemational call
request; it also monitors for incoming call signalling, and
cafler TD ifavailable. The key-pad serial numbers are buffered
and stored ina ICSUC1 phone number register memory at the
time the send key is hit by the WD and/or HS user. Then, the
ICSUO1 will take priority aver he WD and/HS call engine
whilst it is processing the data and act as a buffer between the
send key action inside the WD and/or BS and the. internal,
outgoing call- and outgoing SMS- engine of the WD and/or
TIS (or other engine used te communicate with the PACSM).
Following the previous action, the ICSUO1 will check ifthe
stored phone number starts with either “+” or “00” and iftnot
it will stop its routines and allow the PAM to mun its other
sub-modules. But if yes", then the }CSUO1 will sendan SMS
(or other signal or message, e.g. over the intemet) to the
PASCM with the stored phone number previously mentioned.

 
 

ra

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 15 of 19 PagelD #: 50

US 8,861,512 B2

i

Atthesame time, itwill start or re-initiate an intemal ICSUOL
limer which initiates the moniforing of the incoming call
signalling of the WD and/or ITS by-the ICSUO1, and if'access
to the WD and/or HS display is available to the ie SUCH, then
the ICSUO{ will display a user Feedback message, such as

“please hold” whilst the timer is, runiting and “Retry later’? if
the timer expires. If the timer expires, the ICSUQH stops and
resvis all its routines, ihe timer and the buflered phone num-
ber, TIewever if the timer is not expired and an incoming call
is received from: a pre-defined identifier, then the ICSUOL
will accept the incoming cull, and optionally nolify the

requesting WD and/or] [S that his call request to his specified
parly number has been established by, for example, a

Toudopesker feedback and/or a display feedback if available;
jt will also reset the timer. Alternatively, if the WD and/or HS
does not support caller ID, then in the previous case when the
timer has not expired and an incoming call is received, then
the ICSUOL will accept the inicoming call anyway and reset
the timer. Also (optionally) if'access is available to the WD
and/or HS call waiting function by ‘the 1CSUO1, then the
ICSUO1 will activate the cali waiting function when the it
starts is internal ICSUOI timer.

The wireless device (WD) and/or wireless handheld device
(1S), (through ils build-in PAM), is capable of re-routing an
international cali sei-up request(s); a proprietary sub-module
international call set-up option2 ((CSUO2) is a sub-part of the
PAM and enables re-routing of an international call request
by the WD and/or HS to a specific identified 3 party.
ICSUC2 moniters the WD and/or HS internal key-pad, and
any dedicated hotkey for an international call set-up request.
Thekey- -pad seriu] nuntbering for that request is buffered and
stored in a }CSUO2 phone number register memory at the
time the send key i is hit by the WD and/or HS user. The ICSU2
will take priority over the WD and/HS call engine whilst‘it is
processing the data.and act as a buffer between the send key

action (or similaraction with hesame finction insidethe WD :

and/or HS) and the iriternal outgoing cal] engine of the WD
and/or HS. Following the previous action, the ICSUOQ2
checks if the stored phone nuniber starts with cither a “+” or
“OO” and if ‘yes’, i1 will stop its routines and allow the PAM
to run its other sub-modules. However if act, then the
ICSU02 will add a pre-fix number to the stored phone num-
ber register and initiate an outgoing cal] on behalf of the
requesting WD and/or HS using the new pre-fix phone num-
ber to calf the requested 3” party. Optionally the ICSU02
will. instead of adding a prefix number to the requested
dialled number, replace it, with a destination identifier of the
requested 3" party that the user wishes to establish a com-
munication with, for those cases that the WD and/or HS
supports alternative ways of calling 3°” parties, such as (but
not limited te) where GPRS calls are supported, EDGE cails
are supported, VolP calls are supported,

The proprietary sub-module international cal! sel-up
optionl (CSUCT) and the proprietary sub-module intertia-
tional call set-up option? (IGSUQ2) area sub-partofthe PAM
and infonn the PASCM ofan internitional call request by the
WD and/or HS to a specific, identified 3 party and/or re-
routing of sn international call set-up request. Both the
TCSUO1 and ICSUO2 monitor the WD and/or IIS internal
actual synchronized wireless aelwork- and couniry-name/
code; only one of these sub-modules will be active and ihe
other deactivated, depending on the services available in a
lock-up table, for each wireless network- and country-name/
code.

The proprietary sub-module Jocal call set-up option
(LCSUO1) is a sub-part of the PAM and the LCSUO1] and
enables re-rouling of 4 nationalfin-country/regional call
request by the WD and/or HS to a specific identified 3”? party.

60

ah
on

12

The LCSUOL monitors the WD and/or HS. intemal key-pad,
and any dedicated ‘hetkcy for that re-ronting call request: The
key-pad serial numbering is buffered and stored in alICSUO2
phone number register memory at the time the send key is hit
by the WE andfor HS user arid then the ICSU2 will take
priority over the WD and/HS call engine whilst it is process-
ing ihe datrrand act asa bufferbetween the send key action for
similar action with the same function inside the WD and/or
HS).and the internal ouigoing call engine.of the WD and/or
US. Following the previous action, the LCSUOL checks ifthe
stored phone number starts with either a “+” or “O0" and if
‘yes* it will stop its routines and allow the PAM to mun its other
sub-modules, However if nol, then the LCSUQ1 will add o
pre-fix number to the stored phone number register and ini-
liale an oulgoing call on behalf of the requesting WD and/or
HS using the new pre-fix phone number to call the requested
3” parly. Optionally, the LCSUO2 will, instead of adding a
prefix number td the requested dialled number, replace it with
a destination identifier of the requested 3° party that the user
wishes to establish a communication with, where. the WD
and/or HS supports alternative ways of calling 3 parties,
such as (but nat limited 10) where GPRS calls are supparted,
EDGE calls are supported, VoIP calls are supported.

The proprietary suh-madule tocal call set-up aptian2
(ECSUC2) is a sub-part of the PAM and informs the PASGM
of a national/in-country/regional call request by the WD and/
or HS to aspecific identified 3“ party. The LCSUO2 monitors
the WD and/or HS internal, key-pad, and any-dedicated hot-
key, for this cal] request; it‘alsa monitors incoming call sig-
nalling, and caller ID if available. The key-pad sezial nun
bering is buffered and stored in.a LCSUO2 phone number
register memory at the time the send key is hit by the WD
and/or HS user and then the ECSUQ2 will take priority over
the WD and/HS call engine whilst it is processing the data and
act as a buffer between the send key action inside the WD
and/or HS and the intemal outgoing call- and outgoing SMS-
engine (or other conmunications engine—essentially any-
thing that enables communication with the PACSM) of the
WD and/or HS. Following, the previous action, the LCSUOZ
will check ifthe stored phone number starts with either a “+”
or00" and if ‘yes’ sfop its routines and allow the PAM te run
its other sub-modules.. However ifnot, then the LCSUOZ will
senda SMS (or other data packet cte, depending on the nature
of the conununications protocol and type) to the PASCM with
the stored phone nuniber previously mentioned. At the same
time, it will start or re-initiate, an internal LCSUOZ fimer,
which inidates, the monitoring of the incoming calls signal-
ling of the WD and/or HS by the LCSUO2, and ifan access to.
the WD and/or HS display is available to the LCSUO2 then
the LCSU02. will display a user [codback message, suchas in
example “please hold” wiilst timer is running, and “Retry
later” if the timer expires. If the timer expires, the LCSUO2
stops and resets all its routines, timer and buffered phone
number. However, ifthe timer is not expired and an incoming
call is received from a pre-defined identifier, then the
LCSUO2 will accept the incoming ‘call and optionally notify
the requesting WD and/or HS thai his call request to his
specified 3% party number has been established by (for
example) a lotidspeaker feedback and/ora display feedback if
available. It will also reset the timer. Aternatively, only ifthe
WD and/or HS does not support caller 1D, then in the previous
case when the timer has not expired and an incoming call is
received, then the LCSUO2 will accept the incoming call
anyway and reset the timer, Also eplionelly aceess is avail-
able ta the WD and/or HS call waiting, function by the

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 16 of 19 PagelD #: 51

US 8,861,512 B2

13
LCSUO2, then the LCSUG2 will activate the call waiting
function when it starts its intemal LCSUO2 timer,

The propriclary sub-module local call sel-up option
(LCSUO1) and the proprietary sub-module local call set-up
option2 (LCSUQ2) are a ‘sub-part of the PAM and the
LCSUO1 and LCSUO2 allow ihe WD and/or HS lo either
re-route a national/in-country/regional calls request, or
inform the PASCM of a nationalfin-country/regional calls
request by the WD and/or HS te a specilic identified 3 party.
Both the LCSUGI1 and LCSUQ2 monitor the WD and/or HS
internal actual synchronized wireless network- and country-
name/cade; only one of the sub-modules will be active and
the other deactivated, depending on the services available ina
Idok-vip table for each wireless network- and country-name/
code.

Where the wireless device (WD) and/or wireless handheld
device (HS), is capable of communicating with a MS, the
proprietary media server connection set-up sub-module
(MSCSU) is a sub-part of the PAM and the MSCSU allows
the WD and/or HS ta commmuicate or re-route the web
browser addresses requested by the WD and/or HS to a spe-
cific identified web internet server address. The MSCSU
munilors the WD and/or HS in(ernal key-pad, web browser-
and its addresses-engine aud any dedicated hotkey for this
function. The web address requested by the WD and/or HS is
buffered and stored by ihe MSCSU in a MSCSU “temporary
register memory” at the time the send key or'dedicated web
key is hit by the WD and/or HS user. The. MSCSU will take
priority over the WD and/[IS web browser engine whilsf it is
processing (he dala and acl as a buffer between (he send- or
dedicated web-key action inside the WD and/or HS and the
infernal web browser engine of the WD and/or HS, Following
the previous action, the MSCSU will check ifits intemal web
internet server addresses data base has a re-route web address
forthe wireless network name-and country-codeto which the
WD and/or LIS is synchronised to, and ifnot, the MSCSU will
use (he temporury web address register memory to set up the
web connection on bebalfof the WD and/or FIS, and if tyes’
the MSCSU will use the re-route web address from the inter-
nal MSCS8U “web internet server addresses data base” corre-
sponding to the wireless network name- and country-code to
which the WD and/or HS is Synchronised to, to set up the web
connection on behalf of the WD and/or HS. Once the web
connection has been set-up, the MSCSU resets its internal
“temporary register memory”.

The proprietary applications server calls manager
(PASCM) is capable of communicating and exchanging user
information with any ‘WD or HS (that his a built-in propri-
etary applications module (PAM)) and conununicating, and
exchanging user information with any 3” party-wireless net-
work (WN). Itis capable of communicating with their wire-
tess end users, even if they do not have a built-in PAM and/or
communicating and exchanging user information with any
3” party fixed network (FN) and communicating with their
end users, it is capable of communicating and exchanging
user information with any voice over internet protocol net-
work/server (VolP) and coninmnicating, with their end users.
‘The PASCM monitors all incoming messages (c.g. SMS,
HTTP ele}, for example those originated by any PAM, as well
as monitoring the wireless interfaces (F-B), and the wired
and/or wireless interfaces (F-C}, as well as the interface to
the “voice over intemet protecol server/network" (VoIP). IF
an incoming SMS or HITP message is detected as being
originated by a PAM as a location update SMS or HTTP
message, then the PASCM proceeds tq extract the identifier of
the sender of ‘the message und ils location, {Gr example the
phone aumber of the originator and network name- and coun-

40

an

0

45

14
try-code to which the originator is synchronised to, and con-
sequently updates the “location data base” for this specifi-
cally identified user. This approach climinates'the need for
there to be a conventional HLR and hence removes thedepen-
dency on conventional network operators, whe control the
HLRs.

The PASGM monitors all incoming SMS and HTTP mes-

sages (and messages using any other format or pratocol), for
example those originated by any PAM, as well as monitoring
the wireless interfaces (IF-B), and the wired and/or wireless
interfaces (IF-C2), 2s well as the interface to “voice over inter-
uct protoco) server/network” (VoIP), Hf an incéming SMS
(ete.) is detected as being originated by a PAM as a “call
set-up request” SMS, then the PASCM proceeds to extract the
identifier of the sendefof the SMS and the identifier of the 3°*
parly il wishes to establish a communication wilh and oplion-
ally store these ina temporary buffer memory. It then initiates
an internal PASCM programmable timer, for example the
phone number ofthe SMS originator and the phonenumberof
the 3 party it wishes to talk to, and consequently the PASCM
will choose the calls set-up route, depending on the request-
ing party’s lecation from the PASCM “lecation data base”
and the PASCM “‘services database™ corresponding io such
spécific “call set-up requesting party” location.
_ With the selected calls route(s), for example wireless inter-
face JE-B and/or wired interface IF-C and/or voice over inter-
net protece] VOIP, the PASCM will initiate a call to the,
requesting party: And it will initiate a call to the 3% party it
wishes to talk to and conference both calls as one single
communication between the parties. Mulli-patly conterence
calls are also possible. If the previously mentioned timer
expires, then the requested call set-up that corresponds to that
specific time-out will be aborted and the corresponding tem
porary buffer cleared/reset.

The PASCM monitors all its internal routines and in par-
ticular al! temporary buffer memories with the information of
all the “call gel-tip” requesting parties and the “3” party each
of them wishes fo establish 2 communication with" and ini-
tiates one or'two timers corresponding to cach call that the
PASCM initiates between each specific call requesting party
and the corresponding 3 party it is communicating to. These
previously mentioned timer(s), together with the identifier of
the call requesting party, as well as the identifier of 3’ party
it communicated with, will then be stored ina PASCM billing
data base or optionally stored in any other database, external
to the PASCM, for billing processing. Following the previous
action and once cach individual call that was set-up by the
PASCM is terminated, by cither the call requesting party
and/or the 3™ party it communicated with, then the PASCM
will terminate those specific corresponding call{s) it had set-
up and reset the tinters and temporary buffers corresponding,
66 such spevific cal] set-up request.

Any individual or ovltiple PAM may be stored- into any
WN, WNo, FN. FNn; MS, MSn, VoIP and VoIPn orany such

; other storage device(s) and/or server(s) connected to any

communications system(s), such as (but not limited te) so
called “servers”, “internet servers”, “computers”, “PCs”,
“media servers”, “wireless switching exchanges”. “fixed
switching exchanges”, “wireless nelwork processors”, “fixed
network processor”, “ATM network”, “ADSL network”,
“DSL network", “intemet servers”, “intranet servers”. Fram
or through these storage devices/servers, any current and/or
future wireless device can downloads PAM or any evolution-,
update-, upgride-, modification of a PAM. Downloading can
use for example GPRS, WAP, JAVA,

Any individual or multiple PAM may be a part of Ginclud-
ing an integral part of} any wireless device (WD) and/or

 
 

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 17 of 19 PagelD #: 52

US 8,861,512, B2

I5

wireleds handheld device (HS), be.it as soffware-, irmware-,
hardware: or a combination that can perform thé same or an
equivalent function as the PAM we have described, Any such
individual or multiple PAM may be activated or deactivated
by the user of eack: individual WD and/or HS.

Any individual or multiple PASCM may be stored- into any
WN, WNo, FN, FNn, MS, MSn, VoIP and VelPn or any such
other storage device(s) and/or server(s) connected to any
communications system(s), such as in example but not lim-
ited to so called “servers”, “intemet servers”, “computers”,
“PCs", “media servers”, “wireless switching exchanges”,
“fixed switching exchanges”, “wireless network processars”,
“fixed network. processor", “ATM network”; “ADSL net-
work”, “DSL network”, “intemet servers”, “intranet servers”,
Any current and/or future communications processing device
and in particular but not lintited to any AS and MS capable of
downloading applications using, Jor example, ATM, ADSL,
DSL. or intemet, can.download a PASCM or any evolution-,

update-, upgrade-, modification- ofa PACSM from such stor- 2

age device or server,

One or a multiple of PASCMs is capable of receiving and
detecting incoming communications/calls, by monitoring all
the available external interfaces to the PASCM, such as but
not limited to the wireless interface and/or wired interface
and/or VoiP interface. The incoming calls are from any 3%
party requesting to communicate with any WD and/or HS
with a built-in PAM: the 3” party calls the unique PASCM
identifier of such individual WD and/or LIS user recognised
within the PASCM. It is the PASCM that will always iniliate
a lécal call to the specific WD and/or HS, using the infonma-
tion of the PASCM “iocation data base” and the “Services
data base” to re-route the calling party cither through VoIP io
the country where the WD and/or HS is located and then
through a standard PASC'M call set-up as defined within this
inventiou.

The PAM is capable of communicating with the PASCM, it
is capable. of communicating to the PASCM a “cali divert
identifier activation” thal alerts the PASCM that al] commu-
nications from the PASCM are to be diverted to the specific
divert identifieras communicated by the PAM to PASCM; for
example a divert phone number ora VoIP address or any such
other calling route identifier where the originating WD and/or
HS, can be contacted for any call sef-up by the PASCM.

The PAM is also capable of communicating to tlie PASCM
a “call divert identifier de-activation”, alerting the PASCM
ihat the PAM can ke contacted for all communications, in
particular the call set-up originated from the PASCM for call
routing ta the WD and/or HS (that originated the information
communicated to the PASCM), through its original identifier,
for example its own original identifying phone number.

The PASCM is cupable of detecting and storing, a “call
divert identifier activation” originated by a specific WD and/
or IIS user (with a built-in PAM). in the corresponding user
location data base. The PASCM will use. the “call divert
identifier activation” to divert any call set-up the PASCM
originates fram then on, to a specific user, as identified within
the PASCM location data base. The PASCM re-routes any
calls to that specific user lo the location identifier that the user
provided, until such time that the PASCM detecis and stores
a “call divert identifier de-nctivation” originated by that same
user. In that event; lhe PASCM updates the location identifier
of that specific user in its location database and the PASCM
returns to its normat procedures/routines as defined previ-
ously within this invention.

All the users’ billing inférmation deteclion and storage
forms an integral part ofa PASCM. Ali the users’ billing data

a8

tar

45

6a

16
processing also forms an integral part of the PASCM. The
PASCM is capable of routing any 3” party incoming call to
any VoIP destination,

The LU, ICSUO1 and LCSU0O2 informs the PASCM with
the WD and/or HS location update, local call- and/or intema-
tional call-set-up request, or any such other data, transferred
by the LU, ICSUOL and LCSUO2 to the PASCM, by.means
of GPRS or WAP as an alternative to or instead of'an SMS-or
any such other means avaitable in any WD and/or HS with a
build-in PAM which achieves the same function.

The PASGM extracts information originated by a WD and/
or HS (vith built-in PAM), such as but not limited to location
updates, cnil requests, or any such,other data transferred by
the LU, ICSUO1 and LCSUO2 (which are sub-modules of
the PAM} te the PASCM. Transfer can be by means of GPRS
or WAP as an allemative to or instead of SMS or HTTP
message, or can be any such other means'available in any WD
andor HS which achieves the same function,

The PASCM is capable of processing its intersdal data tak-
ing into account the real time clock information correspond-
ing to data it receives and stores from the PAM, as well as ils
own internal real time clock infonnation. ‘The internal real
time clock'con optionally be used for example for the [ollow-
ing: to adjustits internal PASCM counters, for exampte (but
nat limited to) the call set-up processing timer(s), in order to
align the timer within dhe PAM that monitors the incoming
call set-up and the timer in the PASCM that establishes the
corresponding call. Tliis means that the cail set-up timer of the
PAM is set at expiration time value “a” and the corresponding
timer of the cull set-up within the PASCM will then be
adjusted and set at (“a"—{real time clock value of PASCMat
the fime the PASCM received the corresponding data—real
time clock value of such corresponding call set-up message
onginated fronrthe corresponding PAM)). Alternatively, any
such other PASCM timer adjustinents can be used, depending
en each network(s) route and corresponding data transfer
delay between the PAM date transmission and the PASCM
data reception.

‘The PAM is capable of communicating te the PASCM
throug the same method and means ds explained earlier on
thatthe WD and/or HS (with the built-in PAM} is switched on
or off and where the PASCM is capable of recciving and
detecting and storing such switeh-on orswitch-off state ofthe
PAM.

The PAM is capable of communicating with the PASCM
and the wireless network, providing a standard call divert toa
phone number (or equivalent identifier} controfled hy the
PASCM and assigned to that specific PAM..A “re-route iden-
tifier activation” is also provided by the PAM to the PASCM,
alerting ‘the PASCM that all incoming communications
detected by the PASCM from the phone number or equivalent
identifier conirolled by the PASCM and assigned (o that spe-
cific PAM are to be routed through the PASCM to the carre-
sponding PAM. Upon detection of such incoming calls by the
PASCM, the PASCM will first check its internal data base to
see if a “call divert identifier activation” is set for the corre-
sponding WD and/or HS user (with a built-in PAM} and
re-route the corresponding incoming call to such divert iden-
lifer. If not set, tie PASCM will re-route thé corresponding
incoming call to the corresponding WD and/or HS user (with
a built-in PAM}. Optionally, the PASCM can take into
account the switch-on or switch-off state of the correspond-
ing PAM within the PASCM database and provide a “busy” or
“not reachable” notification to the incoming user trying to
communicate with the corresponding PAM, in the event the
swileh-off mode is sel and the. “call divert identifier activa-
tion” is not set. Orit can re-route thé corresponding ihcoming

 
 

Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 18 of 19 PagelD #: 53

US 8,861,512 B2

17
call to the call identifier set by the corresponding PAM withian
the FASCM data base when the-"call divert identifier activa-
tion” is set, Or the PASCM can re-route the corresponding
incoming call to the WD and/or HS (with the built-in PAM)
when the switch-on mode is set and the “call divert identifier
activation” is not sel within (he PASGM dala base, |

Many modifications and variations of this present inven-
tien are possible in view of the above disclosures, drawings
and explanations. Thus, it is to be understood thal, within the
scope of the appended claims, the invention can be practiced
other than as specifically described above. The invention
which is intended to be protected should not, however, be
construed as limited to the particular forms disclosed, or
implementation examples outlined, as these are to be
regarded as illustrative rather than restrictive. Variations in
changes could be made by those skilled in the art without
deviating from the spirit of the mnvéntion. Accordingly, the
foregoing defailed descriptions and drawings should be con-
sidered exemplary in natureand not limited fo the scope and
spirit of the invention as set forth in the claims,

The invention claimed is:

1. A method of enabling a wireless device, Jocated in a
region, te initiate a. network connection wilhoul using # net-
work operator's home location register that covers that
region, comprising the steps oft ,

{a) the wireless device using a moduleé that is responsible
for contatting a server te communicate with the server
over a wireless link, wherein the device includes the
module that is implemented as sofiware and that is
downloadable lo the device;

(b) the wireless device using the module to send, aver the
wireless Jink, data to the server that defines a call
request;

{c) in response to the call request, a software application
ninning on the server deciding.on the appropriate rout-
ing to a third party end-user over all avatlable networks
for that cull request wilhoutusiag che network operator’s
home or visitor location register.

2. The method of clnim 1 in which the server can receive
communications from the devite using any one of several
different protocols, and is not limited to the MAP (mobile
application part} protecol.

3. The method of claim 1 in which the wireless device uses
SMS (Short Message Service) to communicate with the
server.

4, The method of claim 1. in which the wireless device.uses
HTTP (Hypertext Transfer Protocol) aver the internet ta com-
municate will the server. |

§. The method of claim 4 in which the user has to enter any
data required by the server manually inte the device.

6. The methad of claim 1, in which the server enables the
conagclion by conferencing the device and recipient into a
single call.

7. Phe method ofelaim 1. in which the server receives and
detects Incoming communications/calls, by monitoring all
the-available external interfaces to the server.

8. The method of claim 1, in which the server also acts as a
media server so, that the network connection is not limited to
a voice connection. bul includes also the iransferofany medid
asset, including data, video, aud audio files, web pages and
data, ‘video and audio streaming. -

9, The method of claim 1, in which the server initiates a
local call ta the device, using the information on the-server's.
location data base and services data’base tocorrectly re-route
a calling‘party to the device.

10. The method of claim 1, in which the server maintains a
database of location updates ‘provided by the device.

o

5

20

a

30

40

45

65

18

11. The method of claim 1, m which the server aiso acts as
a VoIP server,

‘12, The method of claim 1 in which the module establishes
and controls communication between the device and the
server.

13. The methiod of'claim 1 in which the module provides
location updates to the server.

14. The method of claim 1 in which the medule monitors
the wireless network name and country code associated with
the device.

15. The methed of claim 14 in which the modute sends a
change in the wireless network name or country code to the
server.

16, The method of claim 1 in which the module sends rea]
time clock data with cach message fo the server, defining the
lime at. which the message was seni according to (he real time
clock the module has access to.

17. The method of claim 1 in which the module monitors.
the device for an international call request, incoming call
signalling, and caller 1D.

18. The method of clainy 1 in which the module notifies the
user if a connection has heen made by the server to the
required recipient.

19. The method of claim 1 in which the module notifies the
user if no connection has been made and the attempt has
timed-out.

20, The method of claim 1 in which the server decides on
the lowest cost routing for the connection:

21. The method of preceding claim 13 wherein the location
updates are derived from SMS (Shorl Message Service) or
HTTP (Hypertext Transfer Protocol) location update mes-
siiges provided by the device,

22. The method of claim 1 wherein the server includes a
software application that functions as @ calls manager, the
method comprising the steps dif

(a) the wireless device communicating with the server over
a wireless link;

(b) the calis manager software extracting from a received
message an identifier of a sender and a location;

(c) the calls manager software updating a location in a
location database for the sender, wherein the jocation
database is different to the nétwork operator's home
focation register;

(d)} the wireless device sending, over the wireless link, data
to the server that defines a call request:

(c) in response to the call request, the cnils manager saft-
ware included on the server deciding on the appropriate
routing over ail available networks for that call request
according to the locafion of the sender in the location
database.

23. A system ‘comprising a wireless device Incated in a
region and a server lor enabling ihe wireless device to com-
mmunicate with the server to initiate a network commection
without using a network aperator's home location register
thatcovers that region, wherein the server includes a software
application that functions as a calls manager, wherein:

(a) the wireless device is operable using a module that is
responsible for contacting the server to communicate
wilh the server over a wircless link, wherein the device
includes the module that is implemented as software and
that is downloadable ta the device;

(b) the wireless device is operable tising the module to
send, over the wireless link, data to the server that
defines a call request;

{c) in response to the call request, the calls manager scft-
ware included on the server js operable to decide on the
appropriate routing to ‘a third party end-user over ali

 
Case 1:21-cv-00304-UNA Document 1-1 Filed 02/26/21 Page 19 of 19 PagelD #: 54

US 8,861,512 B2
19 20

available networks for that call réquest without tsing the
network operator’s home or visitor location register.

24, Aserver for enabling a wireless device to communicate

with the server to initiate a network connection without using

a network operator's home lecation register, wherein the 5
server Includes a software application thal functions as a calls
manager, wherein:

{a) the wireless device is operable using a module that is
responsible for contacting ihe server te communicale
with the server over a wireless link, wherein the device 10
includes the module that is implemented as software and
that is downloadable to the device;

(b) the wireless device is operable using the module to
send, over the wireless Jink, data to the server that
defines a call request; 15

(c).in response to (he'call request, the calls manager sofi-
ware included.on the server is operable to decide on the
appropriate routing to a third party end-user aver all
available networks for that call request without using.
that network operator’s home or visitor locationregister. 20

*~ * # ek
